MINERAL PRODUCTION SHARING AGREEMENT

No.__|JI- D}- J

This MINERAL PRODUCTION SHARING AGREEMENT (“Agreement”), (he
and entered into in Quezon City, Philippines, this _ day of TAN 16 205
and between:

THE REPUBLIC OF THE PHILIPPINES, herein referred to as the
GOVERNMENT, represented in this act by the Secretary of the Department of
Environment and Natural Resources, with offices at the Department of Environment and
Natural Resources Building, Visayas Avenue, Diliman, Quezon City

and

CENTRAL PALAWAN MINING & INDUSTRIAL CORPORATION, a
corporation duly organized and existing under the laws of the Republic of the Philippines,
herein referred to as the CONTRACTOR, with office at 5885 Zobel Roxas Street, Makati
City and represented in this act by its President, Benito Q. Bengzon, as authorized by its
Board of Directors (please refer to ANNEX “A”)

WITNESSETH :

WHEREAS, the 1987 Constitution of the Republic of the Philippines provides in Article
XII, Section 2 thereof that all lands of the public domain, waters, minerals, coal,
petroleum, and other natural resources are owned by the State and that their exploration,
development and utilization shall be under the full control and supervision of the State;

WHEREAS, the Constitution further provides that the State may directly undertake suc! rN \
mn

activities, or it may enter into a Co-Production, Joint Venture, or Mineral Productio
Sharing Agreement with Filipino citizens, or cooperatives, partnerships, corporations or
associations at least sixty per centum of whose capitalization is owned by such citizens;

WHEREAS, pursuant to Republic Act No. 7942, otherwise known as “The Philippine
Mining Act of 19957, which took effect on 09 April 1995, the Secretary of the
Department of Environment and Natural Resources is authorized to enter into Mineral
Production Sharing Agreements in furtherance of the objectives of the Government and
the Constitution to bolster the national economy through sustainable and systematic
development and utilization of mineral lands;

WHEREAS, the Government desires to avail itself of the financial resources, technical
competence and skill which the Contractor is capable of applying to the mining operations
of the project contemplated herein;

WHEREAS, the Contractor desires to join and assist the Government in the sustainable
development and utilization for commercial purposes of certain limestone deposits and
other associated minerals existing in the Contract Area ( as herein defined);

S

Vv
WHEREAS, the Contractor has access to all the financing, technical competence,
technology and environmental management skills required to promptly and effectively
carry out the objectives of this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants, terms and conditions hereinafter set forth, it is hereby stipulated and agreed as
follows

SECTION I
SCOPE

Ll This Agreement is a Mineral Production Sharing Agreement entered into pursuant
to the provisions of the Act and its implementing rules and regulations. The
primary purpose of this Agreement is to provide for the sustainable development
and commercial utilization of certain limestone deposits and other associated
mineral deposits existing within the Contract Area, with all necessary services,
technology and financing to be furnished or arranged by the Contractor in
accordance with the provisions of this Agreement. The Contractor shall not, by
virtue of this Agreement, acquire any title over the Contract/Mining Area without
prejudice to the acquisition by the Contractor of the land/surface rights through
any mode of acquisition provided for by law.

12 The Contractor shall undertake and execute, for and on behalf of the Government,
sustainable mining operations in accordance with the provisions of this Agreement,
and is hereby constituted and appointed, for the purpose of this Agreement, as the
exclusive entity to conduct mining operations in the Contract Area.

13 The Contractor shall assume all the exploration risk such that if no minerals in
commercial quantity are developed and produced, it will not be entitled to
reimbursement.

14 During the term of this Agreement, the total value of production and sale of
minerals derived from the mining operations contemplated herein shall be
accounted for and divided between the Government and the Contractor in
accordance with Section VIII hereof.

SECTION II
DEFINITIONS
As used in this Agreement, the following words and terms , whether singular or plural,

shall have the following respective meaning :

2.1 “Act” refers to Republic Act No. 7942, otherwise known as the “Philippine
Mining Act of 1995”

22 Agreement means this Mineral Production Sharing Agreement.

2.3 Associated Minerals mean other ores/minerals which occur together with the
principal ore/mineral.

2.4 Bangko Sentral means Bangko Sentral ng Pilipinas.

v

\
2.5

2.6

2.1

28

2.9

2.10

2.11

2.12

2.14

2.15

2.16

217

Budget_ means an estimate of expenditures to be made by Contractor in mining
operations contemplated hereunder to accomplish the Work Program for each
particular period.

Calendar Year_or Year means a period of twelve (12) consecutive months
starting with the first day of January and ending on December 31, while “Calendar
Quarter” means a period of three consecutive months with the first calendar
quarter starting with the first day of January.

Commercial Production means the production of sufficient quantity of minerals to
sustain economic viability of mining operations reckoned from the date of
commercial operation as declared by the Contractor or as stated in the feasibility
study, whichever comes first.

Constitution or Philippine Constitution means the 1987 Constitution of the
Republic of the Philippines adopted by the Constitutional Convention of 1986 on
October 15, 1986 and ratified by the People of the Republic of the Philippines on
February 2, 1987

Contract Area means the area onshore or offshore delineated under the Mineral
Production Sharing Agreement subject to the relinquishment obligations of the
Contractor and properly defined by latitude and longitude or bearing and distance.

Contract Year means a period of twelve (12) consecutive months counted from
the Effective Date of this Agreement or from the anniversary of such Effective
Date.

Contractor means CENTRAL PALAWAN MINING & INDUSTRIAL
CORPORATION or its assignee or assignees of interest under this Agreement:
Provided, That the assignment of any of such interest is accomplished pursuant to
the pertinent provisions of the implementing rules and regulations of the Act.

Declaration of Mining Feasibility means a document proclaiming the presence of
minerals in a specific site that are recoverable by socially acceptable,
environmentally safe and economically sound methods specified in the Mine

Development Plan Sf

Department_or DENR means the Department of Environment and Natural

Resources.

Director means the Director of Mines and Geosciences Bureau

Effective Date means the date of execution of this Agreement by the Contractor
and by the Secretary on behalf of the Government. In case an Exploration
Permit/Temporary Exploration Permit had been availed of by the Contractor, the
Effective Date of this Agreement shall be the date of issuance of said Exploration
Permit/Temporary Exploration Permit.

Environment means all facets of man’s surroundings: physical, ecological,
aesthetic, cultural, economic, historic, institutional and social

Exploration means searching or prospecting for mineral resources by geological,
geophysical and geochemical surveys, remote sensing, test pitting, trenching, _
drilling, shaft sinking, tunneling, or any other means for the purpose of determining
the existence, extent, quality, and quantity of mineral resources and the feasibility
of mining them for profit.

2.18 Exploration Period shall mean the time period from the Effective Date of this
Agreement which shall be for two (2) years, renewable for like periods but not to
exceed a total term of’ six (6) years subject to the~ pertinent’ provisions of~ the
implementing rules and regulations of the Act.

2.19 Force Majeure means acts or circumstances beyond the reasonable contro! of the
Contractor including, but not limited to war, rebellion, insurrection, riots, civil
disturbances, blockade, sabotage, embargo, strike, lockout, any dispute with
surface owners and other labor disputes, epidemics, earthquake, storm, flood, or
other adverse weather conditions, explosion, fire, adverse action by the
Government or by any of its instrumentality or subdivision thereof, act of God or
any public enemy and any cause as herein described over which the affected party
has no reasonable control

2.20 Foreign Exchange means any currency other than the currency of the Republic of
the Philippines acceptable to the Government and the Contractor.

2.21 Government means the Government of the Republic of the Philippines or any of
its agencies and instrumentalities.

2,22 Gross Output means the actual market value of the minerals or mineral products
from each mine or mineral land operated as a separate entity, without any
deduction for mining, processing, refining, transporting, handling, marketing, or
any other expenses: Provided, That if the minerals or mineral products are sold or
consigned abroad by the Contractor under C.1.F. terms, the actual cost of ocean
freight and insurance shall be deducted: Provided further, That in the case of
mineral concentrates which are not traded in commodity exchanges in the
Philippines or abroad such as copper concentrate, the actual market value shall be
the world price quotation of the refined mineral products contained thereof
prevailing in the said commodity exchanges, after deducting the smelting ,refining,
treatment, insurance, transportation and other charges incurred in the process of \\
converting mineral concentrates into refined metal traded in those commodity
exchanges.

2.23 Mine Development refers to work undertaken to prepare an ore body or a
mineral deposit for mining, including the construction of necessary infrastructure —
and related facilities. -

2.24 Minerals mean all naturally occurring inorganic substances in solid, liquid, gas or
any intermediate state excluding energy materials such as coal, petroleum, natural \
gas, radioactive materials and geothermal energy. \

2.25 Mineral Products mean materials derived from mineral ores/rocks and prepared
into marketable state by metallurgical processes which include beneficiation,
cyanidation, leaching, smelting, calcination and other similar processes.

2.26 Mining Area means that portion of the Contract Area identified by the Contractor
as defined and delineated in a Survey Plan duly approved by the
Director/concerned Regional Director for purposes of development and/or
utilization and sites for support facilities.
2.27

2.28

2.29

2.30

2.31

2.32

3,1

4.1

Mining Operations means mining activities involving exploration, feasibility study,
environmental impact assessment, development, utilization, mineral processing,
and mine rehabilitation.

Notice means notice in writing, telex or telecopy (authenticated by answer back
or confirmation received) addressed or sent as provided in Section 16.2 of this
Agreement.

Ore means naturally occurring substance or material from which a mineral or
element can be mined and/or processed for profit.

Pollution means any alteration of the physical, chemical and/or biological
properties of any water, air and/or land resources of the Philippines, or any
discharge thereto of any liquid, gaseous or solid wastes or any production of
unnecessary noise or any emission of objectionable odor, as will or is likely to
create or render such water, air, and land resources harmful, detrimental or
injurious to public health, safety or welfare or which will adversely affect their
utilization for domestic, commercial, industrial, agricultural, recreational or other
legitimate purposes.

Secretary means the Secretary of the Department of Environment and Natural
Resources.

State means the Republic of the Philippines.

Work Program means a document which presents the plan of major mining
operations and the corresponding expenditures of the Contractor in its Contract
Area during a given period of time, including the plan and expenditures for
development of host and neighboring communities and of local geoscience and
mining technology, as submitted and approved in accordance with the
implementing rules and regulations of the Act.

SECTION Ti
TERM OF AGREEMENT

This Agreement shall have a term of twenty-five (25) years from Effective Date,
and may be renewed thereafter for another term not exceeding twenty five (25)
years. The renewal of this Agreement, as well as the changes in the terms and
conditions thereof, shall be upon mutual consent by the parties. In the event the
Government decides to allow mining operations thereafter by other Contractor,
this must be through competitive public bidding. After due publication of notice,
the Contractor shall have the right to equal the highest bid upon reimbursement of
all reasonable expenses of the highest bidder

SECTION IV sone ee
CONTRACT AREA

Size, Shape, and Location of Contract Area. This Agreement covers a total area
of four thousand eight hundred ninety-six & 1067/10000 hectares (4,896.1067
has.), situated at Quezon, Palawan and bounded by the following geographical
coordinates (please refer to ANNEX “B” - 1:50,000 scale Location Map/Sketch
Plan)

w
5.1

CORNER LATITUDE LONGITUDE

1 9°12700” 117°59°00”
2 9°12730” 117°59°00”
3 9°12°30” 117°S8°30”
4 9°13°30” 117°58°30”
5 9°13°30” 117°59°30”
6 9°14°00” 117°59°30”
7 9°14°00” 118°02°00”
8 9°14730” 118°02°00”
9 9°14730” 118°02730”
10 9°15’00” 118°02730”
11 9°15°00” 118°03’00”
12 9°15730” 118°03’00”
13 9°15730” 118°03°30”
14 9°16'00” 118°03°30”
1S 9°16°00” 118°04°00”
16 9°17°00” 118°04’00”
17 9°17°00” 118°04°30”
18 9°18730” 118°04°30”
19 9°18°30” 118°05’00”
20 9°1800” 118°05’00”
21 9°18°00” 118°05°30”
22 9°17°00” 118°05°30”
23 9°17°00” 118°04°30”
24 9°13’00” 118°04730”
25 9°13’00” 118°03’00”
26 9°12°30” 118°03’00”
27 9°12730” 118°02’00” a
28 9°1200” 118°02°00” >

Provided, That any area closed to mining pursuant to the Act is excluded from
the Contract Area.

SECTION V
EXPLORATION PERIOD

Timetable for Exploration - The Contractor shall commence Exploration
activities not later than three (3) months after the Effective Date for a period of
two (2) years, renewable for like periods but not to exceed a total term of six (6)
years, subject to annual review and approval by the Director to evaluate
compliance with the terms and conditions of this Agreement: Provided, That
further renewal may be granted by the Secretary under circumstances as defined in
the implementing rules and regulations of the Act.

In case where a Temporary Exploration Permit was issued, the Period of such
Temporary Exploration Permit shall be included as part of the Exploration Period
of this Agreement.

Work Programs and Budgets - The Contractor shall strictly comply with the
approved Exploration and Environmental Work Programs together with their
corresponding Budgets (please refer to ANNEXES “C” and “D”).

The amount to be spent by the Contractor in conducting Exploration activities
under the terms of this Agreement during the Exploration Period shall be in the

SS

\
5.3

5.4

5.5

5.6

aggregate of not less than that specified for each of the Contract Years, as
follows:

For the Exploration Work Program:

1st Contract Year : PhP = 4,569,000.00
2nd Contract Year : PhP = 8,415,000.00
Total > PhP 12,984,000.00

For the Environmental Work Program
Total i PhP 1,298,400.00

In the event of renewal of the Exploration Period, the amount to be spent every
year shall first be agreed upon by the parties.

In the event of termination of this Agreement, the Contractor shall only be obliged
to expend the pro-rata amount for the period of such Contract Year prior to
termination. If during any Contract Year, the Contractor should expend more than
the amount to be expended as provided above, the excess may be subtracted from
the amount required to be expended by the Contractor during the succeeding
Contract Years, and should the Contractor, due to unforeseen circumstances or
with the consent of the Government, expend less during a year, then the deficiency
shall be applied to the amount to be expended during the succeeding Contract
Years.

Relinquishment of Total/Portion of the Contract Area - During the Exploration
Period, the Contractor may relinquish totally or partially the original Contract
Area. After the Exploration Period and prior to or upon approval of a Declaration
of Mining Project Feasibility, the Contractor shall finally relinquish any portion of
the Contract Area not necessary for mining operations and not covered by any
Declaration of Mining Project Feasibility.

Final’Mining Area - The final Mining Area shall not be more than five
thousand hectares (5,000 has.) for metallic minerals and one thousand hectares
(1,000 has.) for non-metallic minerals. The Director may allow the Contractor to
hold more than one (1) final Mining Area subject to the maximum limits set under
the implementing rules and regulations of the Act: Provided, That each final
Mining Area shall be covered by a Declaration of Mining Project Feasibility
supported by a Mining Project Feasibility Study, Development/Utilization Work
Program and application for survey.

Survey of the Contract Area - The Contractor shall cause the survey of the
perimeter of the Contract Area through an application for survey, complete with
requirements, filed with the concerned Regional Office simultaneous with the
submission of the Declaration of Mining Project Feasibility. Survey returns shall
be submitted to the concerned Regional Director for approval within one (1) year
from receipt of the Order of Survey complete. with the mandatory requirements
stated in the implementing rules and regulations of the Act. :

Declaration of Mining Project Feasibility - During the Exploration Period, the
Contractor shall submit to the Director through the concerned Regional Director,
a Declaration of Mining Project Feasibility together with a Mining Project
Feasibility Study, a Three (3)-Year Development and Construction or Commercial
Operation Work Program, a complete geologic report of the area and an

ee
5.7

6.1

Environmental Compliance Certificate. The Mining Project Feasibility Study and
Work Program are subject to approval by the Director. Failure of the Contractor
to submit a Declaration of Mining Project Feasibility during the Exploration Period
shall be considered a substantial breach of this Agreement.

Reporting

a) Periodic Reports - During the Exploration Period, the Contractor shall
submit to the Director through the concerned Regional Director, quarterly
and annual accomplishment reports under oath on all activities conducted in
the Contract Area from the Effective Date of this Agreement. The quarterly
report shall be submitted not later than fifteen (15) days at the end of each
Calendar Quarter while the annual accomplishment report shall be submitted
not later than thirty (30) days from the end of each Calendar Year. Such
information shall include detailed financial expenditures, raw and processed
geological, geochemical, geophysical and radiometric data plotted on a map
at a minimum 1:50,000 scale, copies of originals of assay results, duplicated
samples, field data, copies of originals from drilling reports, maps,
environmental work program implementation and detailed expenditures
showing — discrepancies/deviations with approved exploration and
environmental plans and budgets as well as all other information of any kind
collected during the exploration activities. All information submitted to the
Bureau shall be subject to the confidentiality clause of this Agreement.

b) Final Report - The Contractor shall submit to the Director through the
concerned Regional Director, a final report under oath upon the expiration
of the Exploration Period which shall be in the form and substance
comparable to published professional reports of respectable international
institutions and shall incorporate all the findings in the Contract Area
including location of samples, assays, chemical analysis, and assessment of
mineral potentials together with a geologic map of 1:50,000 scale at the
minimum showing the results of the exploration. Such report shall also
include detailed expenditures incurred during the Exploration Period. In
case of diamond drilling, the Contractor shall, upon request of the
Director/concerned Regional Director, submit to the Regional Office a
quarter of the core samples which shall be deposited in the Regional Office
Core Library for safekeeping and reference.

c) Relinquishment Report - The Contractor shall submit a separate
relinquishment report with a detailed geologic report of the relinquished area
accompanied by maps at a scale of 1:50,000 and results of analyses and
detailed expenditures, among others

SECTION VI
DEVELOPMENT AND CONSTRUCTION PERIOD

Timetable - The Contractor shall complete the development of the mine including
the construction of production facilities within thirty six (36) months from the
submission of the Declaration of Mining Project Feasibility, subject to such
extension based on justifiable reasons as the Director may approve, upon
recommendation of the concerned Regional Director.

~

y

~~
6.2

7A

72

73

74

Reporting

a) Annual - The Contractor shall submit, within sixty (60) days after December
31 of each year, to the Director through the concerned Regional Director,
an annual report which states the major activities, achievements and detailed
expenditures during the year covered, including maps, assays, rock and
mineral analyses and geological and environmental progress reports during
the Development and Construction Period.

b) Final Report - Within six (6) months from the completion of the development
and construction activities, the Contractor shall submit a final report to the
Director through the concerned Regional Director. Such report shall
integrate all information in maps of appropriate scale and quality, as well as
in monographs or reports in accordance with international standards.

SECTION Vii
OPERATING PERIOD

Timetable - The Contractor shall submit, within thirty (30) days before completion
of mine development and construction of production facilities, to the Director
through the concerned Regional Director, a Three-Year Commercial Operation
Work Program. The Contractor shall commence commercial — utilization
immediately upon approval of the aforesaid Work Program. Failure of the
Contractor to commence Commercial Production within the period shall be
considered a substantial breach of the Agreement.

Commercial Operation Work Program and Budget - During the Operating Period,
the Contractor shall submit to the Director through the concerned Regional
Director, Work Programs and Budgets covering a period of three (3) years each,
which shall be submitted not later than thirty (30) days before the expiration of the
period covered by the previous Work Program.

The Contractor shall conduct Mining Operations and other activities for the
duration of the Operating Period in accordance with the duly approved Work
Programs and corresponding Budgets and any modification thereof shall be subject
to approval by the Director.

Expansion and Modification of Facilities - The Contractor may make expansions,
modifications, improvements, and replacements of the mining facilities and may
add new facilities as the Contractor-may consider necessary for the operations
Provided, That such plans shall be embodied in an appropriate. Work Program
approved by the Director.

Reporting

a) Quarterly Reports - Beginning with the first Calendar Quarter following the
commencement of the Operating Period, the Contractor shall submit, within
thirty (30) days after the end of each Calendar Quarter, to the Director
through the concerned Regional Director, a Quarterly Report stating the
tonnage of production in terms of ores, concentrates, and their
corresponding grades and other types of products; value, destination of sales
or exports and to whom sold; terms of sales and expenditures.

/
8.1

8.2

8.3

b) Annual Reports - During the Operating Period, the Contractor shall submit
within sixty (60) days from the end of each Calendar Year, to the Director
through the concerned Regional Director, an Annual Report indicating in
sufficient detail:

b.1) The total tonnage of ore reserves, whether proven, probable, or
inferred, the total tonnage of ores, kind by kind, broken down between
tonnage mined, tonnages transported from the minesite and their
corresponding destination, tonnages stockpiled in the mine and
elsewhere in the Philippines, tonnages sold or committed for export
(whether actually shipped from the Philippines or not), tonnages
actually shipped from the Philippines (with full details as to purchaser,
destination and terms of sale), and if known to the Contractor,
tonnages refined, processed or manufactured in the Philippines with full
specifications as to the intermediate products, by-products or final
products and of the terms at which they were disposed;

b.2) Work accomplished and work in progress at the end_of the year in
question with respect to all the installations and facilities related to the
utilization program, including the investment actually made or
committed;

b.3) Profile of work force, including management and staff, stating
particularly their nationalities, and for Filipinos, their place of origin
(i.e., barangay, town, province, region); and

b.4) Ownership of the Contractor, particularly with respect to nationality.

The Contractor shall also comply with other reporting requirements provided for
in the implementing rules and regulations of the Act.

SECTION VIII
FISCAL REGIME

General Principle - The fiscal regime of this Agreement shall be governed by the
principle according to which the Government expects a reasonable return in
economic value for the utilization of non-renewable mineral resources under its
national sovereignty while the Contractor expects a reasonable return on its
investment with special account to be taken for the high risk of exploration , the
terms and conditions prevailing elsewhere in the industry and any special efficiency
to be gained by a particularly good performance of the Contractor.

Registration Fees - Within fifteen (15) days upon receipt of the notice of approval
of the Agreement from the concerned Regional Office, the Contractor shall cause
the registration of this Agreement with the said Regional Office and pay the
registration fee at the rate provided in the existing rules and regulations. Failure
of the Contractor to cause the registration of this Agreement within the prescribed
period shall be sufficient ground for cancellation of the same.

Occupation Fees - Prior to registration of this Agreement and at the same date
every year thereafter, the Contractor shall pay to the concerned Municipal/City
Treasurer an occupation fee over the Contract Area at the annual rate
provided in the existing rules and regulations. If the fee is not paid on the date

10

JL
8.4

8.5

8.6

9.1

9.2

specified, the Contractor shall pay a surcharge of twenty five percentum (25%)
of the amount due in addition to the occupation fees.

Share of the Government - The Government Share shall be the excise tax on
mineral products at the time of removal and at the rate provided for in Republic
Act No. 7729 amending Section 151 (a) of the National Internal Revenue Code, as
amended, as well as other taxes, duties, and fees levied by existing laws.

For purposes of determining the amount of the herein Government Share, the
Contractor shall strictly comply with the auditing and accounting requirements
prescribed under existing laws and regulations.

The Government Share shall be allocated in accordance with Sections 290 and 292
of Republic Act No. 7160, otherwise known as “The Local Government Code of
1991”.

Pricing of Sales - The Contractor shall endeavor to obtain the best achievable price
for its production and pay the lowest achievable marketing commissions and
related fees. The Contractor shail seek to strike a balance between long-term sales
comparable to policies followed by independent producers in the international
mining industry.

The Contractor shall likewise seek a balanced distribution among consumers.
Insofar as sales to Contractor’s affiliates are concerned, prices shall be at arm’s
length standard and competing offers for large scale and long-term contracts shall
be procured. The Bureau shall be furnished a copy of the said Sales Agreement
subject to confidentiality between the Bureau and the Contractor.

Associated Minerals - If minerals other than limestone deposits are discovered in
commercial quantities in the Contract Area, the value thereof shall be added to the
value of the principal mineral in computing the Government share.

SECTION IX
WORK PROGRAMS

Submission to Government - Within the periods stated herein, the Contractor shall
prepare and submit to the Director through the concerned Regional Director, a
Work Program and corresponding Budget for the Contract Area stating the
Mining Operations and expenditures which the Contractor proposes to carry out
during the period covered with the details and particulars set forth elsewhere in
this Agreement or in the supporting documents.

Government’s Examination and Revision of Work Program ~- Should the
Government wish to propose a revision to a certain specific feature in the Work
Program or Budget, it shall, within thirty (30) days after receipt thereof, provide a
Notice to the Contractor specifying in reasonable detail its reasons therefor,
Promptly thereafter, the Government and Contractor will meet and endeavor to
agree on the revision proposed by the Government. In any event, the revision of
any portion of said Work Program or Budget in which the Government shall fail to
notify the Contractor of the proposed revision shall, insofar as possible, be carried
out as prescribed herein. If the Government should fail within sixty (60) days from
receipt thereof to notify Contractor of the proposed revisions, the Work Program
and Budget proposed by the Contractor shall be deemed to be approved.

t

ll

a
9.4

Contractor’s Changes to Work Program - It is recognized by the Government and
the Contractor that the details of any Work Program may require changes in the
light of changing circumstances. The Contractor may make such changes:
Provided, That it shall not change the general objective of the Work Program:
Provided further, That changes which entail a variance of at least twenty
percentum (20%) shall be subject to the approval of the Director.

The Government’s approval of a proposed Work Program and Budget will not be
unreasonably withheld :

SECTION X

ENVIRONMENTAL PROTECTION AND MINE SAFETY AND HEALTH

10.1

10.2

10.3

10.4

10.5

10.6

10.7

The Contractor shall manage its Mining Operations in a technically, financially,
socially, culturally and environmentally responsible manner to achieve the
sustainable development objectives and responsibilities as provided for under the
implementing rules and regulations of the Act;

The Contractor shall prepare a plan of mining so that its damage to the
environment will be minimal. To the extent possible, control of pollution and the
transformation of the mined-out areas or materials into economically and socially
productive forms must be done simultaneously with mining;

The Contractor shall submit an Environmental Work Program during the
Exploration Period as prescribed in the implementing rules and regulations of the
Act;

An Environmental Compliance Certificate (ECC) shall be secured first by the
Contractor prior to the conduct of any development works, construction of
production facilities and/or mine production activities in the Contract Area;

The Contractor shall submit within thirty (30) Calendar days after the issuance and
receipt of the ECC, an Environmental Protection and Enhancement Program
(EPEP) using MGB Form No. 16-2 covering all areas to be affected by
development, utilization and processing activities under this Agreement. The
Contractor shall allocate for its initial environment-related capital expenditures
approximately ten percent (10%) of the total project cost or in such amount
depending on the environmental/geological condition, nature and scale of
operations and technology to be employed in the Contract Area;

The Contractor shall submit, within thirty (30) days prior to the beginning of
every calendar year, an Annual Environmental Protection and Enhancement
Program (AEPEP), using MGB Form 16-3, which shall be based on the approved
EPEP. The AEPEP shall be implemented during the year for which it was
submitted. To implement its AEPEP, the Contractor shall allocate annually three
to five percent (3%-5%) of its direct mining and milling costs depending on the
environmental/geologic condition, nature and scale of operations and technology
employed in the Contract Area;

The Contractor shall establish a Mine Rehabilitation Fund (MRF) based on the

financial requirements of the approved EPEP as a reasonable environmental
deposit to ensure satisfactory compliance with the commitments/strategies of the

12

“ss

y
10.8

10.9

10.10

10.11

EPEP/AEPEP and availability of funds for the performance of the EPEP/AEPEP
during the specific project phase. The MRF shall be deposited as Trust Fund in a
government depository bank and shall be used for physical and social
rehabilitation of areas affected by mining activities and for research on the social,
technical and preventive aspects of rehabilitation;

The Contractor shall set up mitigating measures such as mine waste and mill
tailings disposal system, mine rehabilitation or plan, water quality monitoring, etc.
to minimize land degradation, air and water pollution, acid rock drainage and
changes in hydrogeology;

The Contractor shall set up an Environmental and Safety Office at its minesite
manned by qualified personnel to plan, implement and monitor its approved EPEP;

The Contractor shall be responsible in the monitoring of environmental safety and
health conditions in the Contract Area and shall strictly comply with all the rules
and regulations embodied under Mines Administrative Order No. MRD-51, Series
of 1991, otherwise known as the “Revised Mine Safety Rules and Regulations”;

The Contractor shall be responsible for the submission of a final mine rehabilitation
and/or decommissioning plans including its financial requirements and
incorporating the details and particulars set forth in the implementing rules and
regulations of the Act

SECTION XI
RIGHTS AND OBLIGATIONS OF -THE PARTIES
Obligations of the Contractor:

a) To exclusively conduct sustainable Mining Operations within the Contract
Area in accordance with the provisions of the Act and its implementing rules
and regulations;

b) To construct and operate any facilities specified under the Mineral
Agreement or approved Work Program,

c) To determine the exploration, mining and treatment process to be utilized in
the Mining Operations;

d) To extract, remove, use and dispose of any tailings as authorized by an
approved Work Program;

e) To secure all permits necessary or desirable for the purpose of Mining
Operations;

f) To keep accurate technical records about the mining operations as well as
financial and marketing accounts and make them available to Government
representatives authorized by the Director for the purpose of assessing the
performance and compliance of~the- Contractor~with~ the ~terms -of~ this
Agreement. Authorized representatives of other Government Agencies may
also have access to such accounts in accordance with existing laws, rules and
regulations;

_——
8)

h)

dD

ky

To furnish the Bureau all the data and information gathered from the
Contract Area and that all the books of accounts and records shall be open
for inspection;

To allow access to Government during reasonable hours in inspecting the
Contract Area and examining pertinent records for purposes of monitoring
compliance with the terms of this Agreement;

To hold the Government free and harmless from all claims and accounts of
all kinds, as well as demands and actions arising out of the accidents or
injuries to persons or properties caused by Mining Operations of the
Contractor and indemnify the Government for any expenses or costs incurred
by the Government by reason of any such claims, accounts, demands or
actions;

In the development of the community:

j.1) To recognize and respect the rights, customs and traditions of
indigenous cultural communities over their ancestral lands and to
allocate royalty payment of not less than one percent (1%) of the value
of the gross output of minerals sold;

j.2) To coordinate with proper authorities in the development of the
mining community and for those living in the host and neighboring
communities through social infrastructure, livelihood programs,
education, water, electricity and medical services. Where traditional
self-sustaining income and the community activities are identified to be
present, the Contractor shall assist in the preservation and/or
enhancement of such activities;

j.3) To allot annually a minimum of one percent (1%) of the direct mining
and milling costs necessary to implement the activities undertaken in
the development of the host and neighboring communities. Expenses
for community development may be charged against the royalty
payment of at least one percent (1%) of the gross output intended for
the concerned indigenous cultural community;

j.4) To give preference to Filipino citizens who have established domicile in
the neighboring communities, in the hiring of personnel for its mining
operations. If necessary skills and expertise are currently not available,
the Contractor must immediately prepare and undertake a training and
recruitment program at its expense;

j.5) To incorporate in the Mining Project Feasibility Study the planned
expenditures necessary to implement (j.1) to (j.3) of this Section;

In the development of Mining Technology and Geosciences:

k.1) In the course of its operations, to produce geological, geophysical,
geochemical and other types of maps and reports that are appropriate in
scale and in format and substance which are consistent with the
internationally accepted standards and practices. Such maps shall be
made available to the scientific community in the most convenient and
cost effective forms, subject to the condition that the Contractor may

14
11.2

m)

delay release of said information for a reasonable period of time which
shall not exceed three (3) years;

k.2) To systematically keep the data generated from the Contract/Mining
Area such as cores, assays and other related information, including
economic and financial data and make them accessible to students,
researchers and other persons responsible for developing mining,
geoscience and processing technology subject to the condition that the
CSntractor may delay release of data to thescience and~technology
community within a reasonable period of time which shall not exceed
three (3) years;

k.3) To transfer to the Government or local mining company the
appropriate technology it may adapt in the exploration, development
and commercial utilization of the minerals in the Contract Area;

k.4) To allocate research and development budget for the advancement of
mining technology and geosciences in coordination with the Bureau,
research institutions, academe, etc.;

k.S) To replicate data, maps and reports cited in (k.1) and (k.2) and furnish
the Bureau for archiving and systematic safekeeping which shall be
made available to the science and technology community for
conducting research
and undertaking other activities which contribute to the development of
mining, geoscience and processing technology and the correspondin;
national pool of manpower talents: Provided, however, that the release
of data, maps and the like shall be similarly constrained in accordance
with (k.1) and (k.2) above;

To incorporate in the Mining Project Feasibility Study the planned
expenditures necessary to implement all the plans and programs set forth in
this Agreement; and

To pay all other taxes and fees mandated by existing laws, rules and
regulations.

Rights of the Contractor

The Contractor shall have the right:

a)

b)

c)

d)

To conduct Mining Operations within the confines of its Contract/Mining
Area in accordance with the terms and conditions hereof and that it shall not
interfere with the rights of other Contractors/Lessees/Operators/ Permittees;

OF possession of the Contract Area, with full right of ingress and egress
and the right to occupy the same, subject to surface and easement rights;

To use and have access to all declassified geological, geophysical, drilling,
production and other data relevant to the mining operations;

To sell, assign, transfer, convey or otherwise dispose of all its rights, interests
and obligations under the Agreement subject to the approval of the
Government;

JS
\

\

\

/

NN
11.3

12.1

12.2

e) To employ or bring into the Philippines foreign technical and specialized
personnel, including the immediate members of their families as may be
required in the operations of the Contractor, subject to applicable laws and
regulations: Provided, That if the employment connection of such foreign
persons with the Contractor ceases, the applicable laws and regulations on
immigration shall apply to. them. Everytime foreign technologies are utilized
and where alien executives are employed, an effective program of training
understudies shall be undertaken. The alien employment shall be limited to
technologies requiring highly specialized training and experience subject to the
required approval under existing laws, rules and regulations;

f) To enjoy easement rights and use of timber, water and other natural
resources in the Contract Area subject to pertinent laws, rules and 9.1... .__
regulations and the rights of third parties;

g) Of repatriation of capital and remittance of profits, dividends and interest on
loans, subject to existing laws and Bangko Sentral rules and regulations;

and

h) To import when necessary all equipment, spare parts and raw materials
required in the operations in accordance with existing laws and regulations.

Obligation of the Government
The Government shall:
a) Ensure that the Contractor has the Government’s full cooperation in the

exercise of the rights granted to it under this Agreement;

similar authorizing documents for use of the surface of the Contract Area;
and

b) Use its best efforts to ensure the timely issuance of necessary permits and |
—

c) To cooperate with the Contractor in its efforts to obtain financing
contemplated herein from banks or other financial institutions: Provided,
That such financing arrangements will in no event reduce the Contractor’s
obligation on Government rights hereunder.

SECTION XII \
ASSETS AND EQUIPMENT

The Contractor shall acquire for the Mining Operations only such assets that are
reasonably estimated to be required in carrying out such Mining Operations.

All materials, equipment, plant and other installations erected or placed on the
Contract Area of a movable nature by the Contractor shall remain the property of
the Contractor. The Contractor shall have the right to remove and re-export such
materials and equipment, plant and other installations from the Philippines, subject
to existing rules and regulations. In case of cessation of Mining Operations on
public lands occasioned by its voluntary abandonment or withdrawal, the
Contractor shall have a period of one (1) year from the time of cessation within
which to remove its improvements; otherwise, all social infrastructures and
facilities shall be turned over or donated tax fyee to the proper government

\

16
authorities, national or local, to ensure that said infrastructures and facilities are
continuously maintained and utilized by the host and neighboring communities.

SECTION XIII
EMPLOYMENT AND TRAINING OF PHILIPPINE PERSONNEL

13.1 The Contractor agrees to employ, to the extent possible, qualified Filipino
personnel in all types of mining operations for which they are qualified; and after
Commercial Production commences shall, in consultation and with consent of the
Government, prepare and undertake an extensive training programme suitable to
Filipino nationals in all levels of employment. The objective of said programme
shall be to reach within the timetable set forth below the following targets of
“Filipinization”:

Unskilled (%) — Skilled (%) Clerical (%) Professional (%) Management (%)

Year 1 100 100 100 100 100
Year 3 100 100 100 100 100
Year 5 100 100 100 100 100
Year 7 100 100 100 100 100
Year 10 100 100 100 100 100
Year 15 100 100 100 100 100

13.2 Cost and expenses of training such Filipino personnel and the Contractor’s own
employees shall be included in the Operating Expenses.

13.3 The Contractor shall not discriminate on the basis of gender and shall respect the O58
right of women workers to participate in policy and decision-making processes
affecting their rights and benefits. f
=

SECTION XIV

ARBITRATION

14.1 The Government and the Contractor shall consult with each other in good faith
and shall exhaust all available remedies to settle any and all disputes or
disagreements arising out of or relating to the validity, interpretations,
enforceability, or performance of this Agreement before resorting to arbitration as
provided for in Section 14.2 below.

14.2 Any disagreement or dispute which can not be settled amicably within a period of
one (1) year from the time the issue was raised by a Party shall be settled by a
tribunal of three (3) arbitrators. This tribunal shall be constituted as follows: one
to be appointed by the Contractor and another to be appointed by the Secretary
The first two appointed arbitrators shall continue to consider names of qualified
persons until agreement on a mutually acceptable Chairman of the tribunal is
selected. Such arbitration shall be initiated and conducted pursuant to Republic
Act No. 876, otherwise known as the “Arbitration Act”.

In any event, the arbitration shall be conducted applying the substantive laws of the
Republic of the Philippines.

14.3. Each party shall pay fifty per centum (50%) of the fees and expenses of the
Arbitrators and the costs of arbitration. Each party shall pay its own costs and F
attorney’s fee va
15.2

15.4

15.5

15.8

SECTION XV

SUSPENSION OR TERMINATION. OF CONTRACT,
TAX INCENTIVES AND CREDITS

This Agreement may be suspended for failure of the Contractor: (a) to comply
with any provision or requirement of the Act and/or its implementing rules and
regulations; (b) to pay taxes, fees and/or other charges demandable and due the
Government.

This Agreement terminates or may be terminated for the following causes: (a)
expiration of its term, whether original or renewal; (b) withdrawal from the
Agreement by the Contractor; (c) violation by the Contractor of the Agreement’s
terms and conditions; (d) failure to pay taxes, fees/or charges or financial
obligations for two (2) consecutive years; (e) false statement or omission of facts
by the Contractor; and (f) any other cause or reason provided under the Act and
its implementing rules and regulations, or any other relevant laws and regulations.

All statements made in this Agreement shall be considered as conditions and
essential parts hereof, and any falsehood in said statements or omission of facts
which may alter, change or affect substantially the fact set forth in said statements
shall be a ground for its revocation and termination.

The Contractor may, by giving due notice at any time during the term of this
Agreement, apply for its cancellation due to causes which, in the opinion of the
Contractor, render continued mining operation no longer feasible or viable. In
this case, the Secretary shall decide on the application within thirty (30) days from

notice: Provided, That the Contractor has met all the financial, fiscal and legal ~ \

obligations. -

No delay or omissions or course of dealing by the Government shall impair any of
its rights under this Agreement, except in the case of a written waiver. The
Government’s right to seek recourse and relief by all other means shall not be
construed as a waiver of any succeeding or other default unless the contrary
intention is reduced in writing and signed by the party authorized to exercise the
waiver.

In case of termination, the Contractor shall pay all the fees and other liabilities due,

up to the end of the year in which the termination becomes effective. The \

Contractor shall immediately carry out the restoration of the Contract Area in
accordance with good mining industry practice.

The withdrawal by the Contractor from the Mineral Agreement shall not release it
from any and all financial, environmental, legal and fiscal obligations under this
Agreement;

The following acts or omission, iter alia shall constitute breach of contract upon
which the Government may exercise its right to terminate the Agreement:

a) Failure of the Contractor without valid reason to commence Commercial
Production within the period prescribed; and

b) Failure of the Contractor to conduct mining operations and other activities in
accordance with the approved Work Programs and/or any modification
thereof as approved by the Director h

» A Ve
16.1

16.2

16.3

16.4

The Government may suspend and cancel tax incentives and credits if the
Contractor fails to abide by the terms and conditions of said incentives and credits.

SECTION XVI

OTHER PROVISIONS

Any terms and conditions resulting from repeal or amendment of any existing laws
or regulation or from the enactment of a law, regulation or administrative order
shall be considered a part of this Agreement.

Notice

All notices, demands and other communications required or permitted hereunder
shall be made in writing, telex or telecopy and shall be deemed to have been duly
given notice, in the case of telex or telecopy, if answered back or confirmation
received, or if delivered by hand, upon receipt or ten days after being deposited in
the mail, airmail postage prepaid and addressed as follows:

If to the Government

THE SECRETARY

Department of Environment and Natural Resources
DENR Building , Visayas Avenue

Diliman, Quezon City

If to the Contractor :

THE PRESIDENT

Central Palawan Mining & Industrial Corporation
5885 Zobel Roxas Street

Makati City

Either party may substitute or change such address on notice thereof to the other
party

Governing Law

This Agreement and the relation between the parties hereto shall be governed by
and construed in accordance with the laws of the Republic of the Philippines. The
Contractor hereby agrees and obliges itself to comply with the provisions of the
Act, its implementing rules and regulations and other relevant laws and
regulations.

Suspension of Obligation
a) Any failure or delay on the part of any party in the performance of its

obligation or duties hereunder shall be excused to the extent attributable to
Force Majeure.

\

\

ia

19
b) If Mining Operations are delayed, curtailed or prevented by such Force
Majeure causes, then the time for enjoying the rights and carrying out the
obligations thereby affected, the term of this Agreement and all rights and
obligations hereunder shall be extended for a period equal to the period
involved.

c) The Party, whose ability to perform its obligations is affected by such Force
Majeure causes, shall promptly give Notice to the other in writing of any
such delay or failure of performance, the expected duration thereof and its
anticipated effect and shall use its efforts to remedy such delay, except that
neither Party shall be under any obligation to settle a labor dispute.

16.5 Amendments

This Agreement shall not be annulled, amended or modified in any respect except
by mutual consent in writing of the herein parties.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
day and year first above written

THE REPUBLIC OF THE PHILIPPINES

und 1O H. CERILLES
/ / Secretary

Departr ent of Environment and
/ Natural Resources
v

CENTRAL PALAWAN MINING & INDUSTRIAL CORPORATION

BY:

/
SIGNED IN THE PRESENCE OF

(Signature over Printed Name)

20
ACKNOWLEDGMENT

Republic of the Philippines)
)ss

Before me, a Notary Public for and in the City of Quezon, personally appeared
ANTONIO H. CERILLES, with Community Tax Certificate No.

issued on at in his
capacity as Secretary of the Department of Environment and Natural Resources, and
BENITO Q. BENGZON, with Community Tax Certificate No.

issued on at _ in his capacity as
President of Central Palawan Mining & Industrial Corporation, both known to me and to
me known to be the same persons who executed the foregoing instrument consisting of
twenty one (21) pages, including this acknowledgment page, and acknowledged to me
that the same is their voluntary acts and deeds.

IN WITNESS WHEREOF, I have hereunto set my hand and affix my notarial seal, this
day of

Notary Public

Doc. No
Page No.
Book No.
Series of 20

21
